The Honourable Rod Gantefoer Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 09-10 SASKATCHEWAN: STRONG AND STEADY SUPPLEMENTARY ESTIMATES MARCH Introduction The 2009-10 Supplementary Estimates – March represent funding provided by special warrants that were additional to the amounts estimated in the 2009-10 Supplementary Estimates – November. The 2009-10 Supplementary Estimates – November was presented to the Legislative Assembly in the 2009 Fall sitting. These Estimates were not voted on by the Assembly and no Appropriation Bill was passed in that session. Subsequent to the House adjourning, the amounts identified in these Estimates that were urgently and immediately required for the public good were provided by special warrants. In accordance with Section 14(1) of The Financial Administration Act, 1993, the amounts appropriated by special warrant shall be submitted to the Legislative Assembly as part of the next Appropriation Act that is not an Act for interim supply. The amounts identified in the 2009-10 Supplementary Estimates – November and this 2009-10 Supplementary Estimates – March submitted to the Legislative Assembly will be included in the main Appropriation Act in accordance with The
